DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller of claim 2 and winding each phase line in a toothed circle shape of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The drawings are objected to because the heat dissipation guide vanes are not numbered in the figures (appears the guide vanes are shown in fig 6 and possibly fig 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “the rotor is a column type structure with a U-shaped annular groove surrounded by a core shaft, a heat dissipation fan and a rotor housing” is unclear. From fig 1 it is seen that the core shaft 10, the heat dissipation fan 7 and rotor housing 11 form a space or U-shaped annular groove for the stator coil 13. There is also an opening for the stator 4 so the stator 4 can extend into the U-shaped annular groove (figs 1 & below).

    PNG
    media_image1.png
    394
    391
    media_image1.png
    Greyscale

on all sides. It is unclear how the core shaft, heat dissipation fan and rotor housing surround the U-shaped annular groove since they do not enclose the U-shaped annular groove on all sides. In order to further prosecution examiner will interpret the limitation as the U-shaped annular groove is within the core shaft, heat dissipation fan and rotor housing Claims 2-4 are rejected since they depend on claim 1.

    PNG
    media_image2.png
    348
    741
    media_image2.png
    Greyscale

In claim 2 “airflow of the directional heat dissipation is further able to effectively dissipate heat generated by a controller” is unclear. There is no structural relationship claimed between the motor and the controller. It is not clear how the controller is positioned to receive the airflow. The controller is not shown in the figures. The specification does disclose a controller regulates a current for the coil 13 (pg 5, para 
In claim 3 “the rotor includes six portions of the core shaft, the heat dissipation fan, a clamp sleeve, and permanent magnets” is unclear. The limitation is unclear since the core shaft 10, the heat dissipation fan 7, the clamp sleeve 9, magnets 8 and magnets 12 are only five portions. From the specification (fig 1, pg 4, para [0018]) it is seen that in addition to the above five portions, the rotor housing 11 is a sixth portion of the rotor 3. In order to further prosecution examiner will interpret the six portions to also include the rotor housing.
In claim 4 “winding each phase line in a toothed circle shape” is unclear. The figures do not show the specific structure of the coil 13 and the specification doesn’t give any detail on this shape (pg 5, para [0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US20170288489, “Shiraki”) in view of Graham et al. (US20020171306, “Graham”).
Re claim 1, Shiraki discloses a column-type coreless motor, comprising a body which includes a motor housing 9 (figs 1-5, para [0046]-[0047], note: employing fig 5 for rejection but has same structure as figs 1-4 but includes 9), a rotor 3 (figs 1-5, para [0031]) and a stator 200 (figs 1-5, para [0030]), wherein the motor is configured so that the rotor 3 is supported by bearings 311 in the motor housing 9 and an upper pressing cover 300 (figs 1-3 & 5, para [0035]), and the stator 200 is placed in a U-shaped annular magnetic field of the rotor 3 (figs 1-2 & 5, para [0031], formed by 4, 500 & 600) and is fixed after being positioned by the upper pressing cover 300 and the motor housing 9 (fig 5, para [0036]), and wherein: 
the rotor 3 is a column type structure with a U-shaped annular groove surrounded by a core shaft 100, a heat dissipation fan 400 (figs 1-5, para [0042]) and a rotor housing 600 (as best understood by examiner the U-shaped annular groove is within the core shaft, heat dissipation fan and rotor housing; figs 1-2 & 5, para [0042], either annular groove of U-shaped annular magnetic field or U-shaped annular groove forming 540); 
an end face of the rotor 3 is provided with the heat dissipation fan 400 which is embedded on the rotor housing 600 (figs 1-5, para [0042], embedded to 600 through 500); and 

Shiraki discloses claim 1 except for:
the stator is fixed by a screw.
Graham discloses the stator 47 (is fixed by a screw to faceplate 64 (figs 6-7 & below, para [0037]).

    PNG
    media_image3.png
    652
    574
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Shiraki to be fixed by a screw, as disclose by Graham, in order to support the stator on the upper pressing cover, as taught by Graham (para [0037]).
Re claim 3, Shiraki in view of Graham claim 1 as discussed above. Shiraki further discloses the rotor 3 includes six portions of the core shaft 100, the heat dissipation fan 400, a clamp sleeve 500, and permanent magnets 4 (as best understood by examiner the six portions also include the rotor housing; para [0031], teaches magnets 4 can be on both 500 & 600; six portions are 100, 400, 500, magnets on 500, magnets on 600 & rotor housing 600); and 
an inner permanent magnet 4 is tightly attached to an outer periphery of the core shaft 100 (fig 5, attached to outer periphery of 100 through 400 & 500), and an outer permanent magnet is fixed on an inner side surface of the rotor housing 6 (para [0031], teaches magnets 4 can be on both 500 & 600).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Graham and in further view of Takahashi et al. (US20090284087, “Takahashi”).
Re claim 2, Shiraki in view of Graham claim 1 as discussed above. Shiraki further discloses the heat dissipation fan 400 and the heat dissipation air passage on the motor housing 9 constitutes a heat dissipation system (fig 5, para [0042]-[0047]), and wherein a principle of the heat dissipation system is as follows: 
heat generated by a coil (figs 1-2 & 5, para [0030]) is blown by the heat dissipation fan 400 and flows through the heat dissipation air passage out of one end of the air passage 90 (fig 5), to play a role of directional heat dissipation (fig 5, para [0042]-[0047]), and airflow of the directional heat dissipation is further able to effectively dissipate heat generated by a controller (as best understood by examiner the heat 
Shiraki discloses claim 2 except for the heat generated by a coil is blown by the heat dissipation fan to heat dissipation guide vanes on the motor housing; and flows through the heat dissipation air passage formed by the vanes out of one end of the air passage.
Takahashi discloses the heat generated by a coil 27 (fig 6, para [0057]) is blown by the heat dissipation fan (figs 1 & 6, para [0036] & [0057], includes 13 & 14) to heat dissipation guide vanes 39 on the motor housing 30 (fig 6, para [0045]); and flows through the heat dissipation air passage formed by the vanes 39 (figs 1 & 6, para [0045]) out of one end of the air passage (fig 6, opening of 30 where 33 is positioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat dissipation system of Shiraki in view of Graham so the heat generated by a coil is blown by the heat dissipation fan to heat dissipation guide vanes on the motor housing; and flows through the heat dissipation air passage formed by the vanes out of one end of the air passage, as disclosed by Takahashi, in  order to increase cooling efficiency, as taught by Takahashi  (para [0018]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Graham and in further view of Nonaka (WO2015092884, “Nonaka”).
Re claim 4, Shiraki in view of Graham claim 1 as discussed above. Shiraki further discloses the stator 200 includes a coil (figs 1-2 & 5, para [0030]), and the coil is 
Shiraki discloses claim 4 except for:
the stator is made by solidifying the coil therein with a thermosetting material through a pressure device;
the coil is wound by combining multiple enameled wires; and 
winding each phase line in a toothed circle shape.
Nonaka discloses the stator 22 (figs 1-8) is made by solidifying the coil 21 therein with a thermosetting material 5 through a pressure device (figs 1-2 & 8, pg 2, lns 12-16 & pg 4, lns 43-46);
the coil 21 is wound by combining multiple enameled wires (figs 2-7, pg 2, lns 43-49); and 
winding each phase line in a toothed circle shape (figs 2-4, pg 4, lns 50-53 to pg 5, lns 1-9, toothed in that the axial portion 24a & 24b are interlaced & form a circle shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Shiraki in view of Graham to be made by solidifying the coil therein with a thermosetting material through a pressure device; the coil is wound by combining multiple enameled wires; and winding each phase line in a toothed circle shape, as disclosed by Nonaka, in order to reduce the thickness of the stator (pg 5, lns 32-44) and improve heat dissipation of the coil (pg 6, lns 41-42), as taught by Nonaka.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adelski (US5861688, figs 1-2, col 2, lns 30-36) and Yanamura (WO2018078779) disclose providing vanes on stationary surfaces facing rotating surfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ERIC JOHNSON/Examiner, Art Unit 2834